Title: From Thomas Jefferson to R.H. Gardiner, 10 January 1826
From: Jefferson, Thomas
To: Gardiner, R.H.


Sir
Monticello
Jan. 10. 26.
I thank you for the copy of the Laws of the Gardiner Museum which you have been so kind as to send me. the experiment is interesting, and a knolege of it’s success desirable. we propose a small attempt only at trusting the Students with self-govmt; but we have not yet entered on it. our youths have some objns to it, which I think we shall remove, I know it has succeeded well on the continent of Europe and particularly in France, you will find it in No 38. of our regulns a copy of which I send accdg to your request. some articles in these are entirely crude and not yet in the form finally proposed, because not yet at all acted on. this is particularly the case as to examinations, degrees Etc. our family recollects with pleasure the visit with which miss Gardiner favored them and prays her to accept  their affectionate souvenirs. to yourself I tender  the assurances of my great esteem & respect.Th: J.